DETAILED ACTION
This is the initial Office action for application SN 17/700,232 having an effective date of 21 March 2022 and a provisional priority date of 11 March 2013.  A preliminary amendment was filed on 24 May 2022 amending Claim 1 and adding NEW Claims 2-14.  The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,873,853.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of lubricating a stationary transfer plate for transporting filled, unclosed containers comprising several steps including applying a dilute lubricant composition to the transfer plate, wherein the lubricant composition comprises from about 0.0001 wt% to about 0.05% of an oil, an emulsifier and water; which is indistinguishable over the claimed method of lubricating a stationary transfer plate.  The oils claimed in the patent in dependent claims 3 and 4 may be the same as in depending claims 3 and 5 in this application.    
Claims 1-4 and 6-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,316,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of lubricating a stationary transfer plate comprising diluting a concentrated lubricant composition to form a dilute lubricant composition and applying the dilute lubricant composition to a stationary transfer plate, the lubricant composition comprising from about 0.0001 wt% to about 0.05% of a silicone oil, an emulsifier and water; which is indistinguishable over the claimed method of lubricating a stationary transfer plate, wherein the lubricant composition comprises an oil, an emulsifier and water.
 Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,844,314. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of lubricating a stationary transfer plate comprising applying a dilute lubricant composition to a stationary transfer plate wherein the lubricant composition comprises an oil, an emulsifier, and water; which is indistinguishable over the claimed method for lubricating a stationary transfer plate comprising applying a lubricant composition to a stationary transfer plate, wherein the lubricant composition comprises an oil, an emulsifier and water. 
Claims 1 and 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,312,919. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of lubricating a stationary transfer plate comprising applying a dilute lubricant composition to a stationary transfer plate wherein the lubricant composition comprises an oil, an emulsifier, and water; which is indistinguishable over the claimed method for lubricating a stationary transfer plate comprising applying a lubricant composition to a stationary transfer plate, wherein the lubricant composition comprises the specific oils (a)-(j) set forth in dependent claim 5, and mixtures thereof, an emulsifier and water.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
October 8, 2022